Cite as 2013 Ark. App. 742


                  ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CR-13-482


                                                Opinion Delivered December 11, 2013

  ALFRED JAMES WALKER                    APPEAL FROM THE PULASKI
                                         COUNTY CIRCUIT COURT,
                               APPELLANT FOURTH DIVISION
                                         [NO. CR-12-2081]
  V.
                                                HONORABLE HERBERT WRIGHT,
  STATE OF ARKANSAS                             JUDGE

                                 APPELLEE AFFIRMED


                              RHONDA K. WOOD, Judge

          Appellant Alfred James Walker was convicted of theft of property greater than

$1,000 but less than $5,000, a Class D felony. On appeal, he challenges the sufficiency of

the evidence supporting his conviction. His argument is not preserved for appeal, and we

affirm.

          Arkansas Rule of Criminal Procedure 33.1 requires a defendant to renew a motion

for directed verdict or dismissal at the “close of the case” in order to preserve for review

any question pertaining to the sufficiency of the evidence. To preserve for appeal the issue

of the sufficiency of the evidence in a criminal case, the appellant must move for a

directed verdict at the close of all the evidence. Sellers v. State, 2013 Ark. App. 210. Here,

Walker moved to dismiss the charges against him at the close of the State’s evidence.

However, at the close of all evidence, he failed to renew his motion. Following the strict
                                Cite as 2013 Ark. App. 742


standard set out in Rule 33.1(c), Walker failed to preserve for appellate review the issue of

sufficiency of the evidence.

       Affirmed.

       WYNNE and HIXSON, JJ., agree.

       William R. Simpson, Jr., Public Defender, Brandy Turner, Deputy Public Defender,

by: Margaret Egan, Deputy Public Defender, for appellant.

       Dustin McDaniel, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., and Nathan

Aylesworth, Law Student Admitted to Practice Pursuant to Rule XV of the Rules

Governing Admission to the Bar of the Supreme Court under the supervision of Darnisa

Evans Johnson, Deputy Att’y Gen., for appellee.




                                             2